Order issued Septembere0, 2012




                                             In The
                                (Court iii Apprats
                         FiftI Bistritt uI exas at Dallas
                                      No. 05-11-01697-CV


                                  CURTIS WISE, Appellant
                                               V.
                                 SR DALLAS, LLC, Appellee


                                           ORDER

       The Court has before it appellant's September 11, 2012 second motion to extend time to

file his brief, which is unopposed. The Court GRANTS the motion and ORDERS appellant to

file his brief by September 29, 2012. No further extensions will be granted absent a showing of

exceptional circumstances.